UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1247



JING KAI JIANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-289-968)


Submitted:   October 21, 2005             Decided:   November 14, 2005


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Farah Loftus, LAW OFFICE OF FARAH LOFTUS, Los Angeles, California,
for Petitioner.    Anna Mills Wagoner, United States Attorney,
John W. Stone, Jr., Assistant United States Attorney, Greensboro,
North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jing Kai Jiang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration    Appeals   (Board)    affirming    the   immigration   judge’s

denial of his applications for asylum, withholding of removal, and

protection    under   the    Convention    Against   Torture.*   The   Board

affirmed the ruling of the immigration judge, finding no error in

her decision that Jiang did not meet his burden of proving his

eligibility for relief. Jiang contends on appeal that his evidence

was, in fact, sufficient.

             To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Jiang fails to show that the evidence compels a

contrary result.

             Nor can Jiang show that he was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who



     *
      Jiang does not challenge the denial of protection under the
Convention Against Torture. Therefore, this claim is waived. See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                    - 2 -
is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -